In an action for personal injuries sustained by plaintiff, a passenger in defendant Bialor’s automobile, which collided with defendant Anderson’s automobile at an intersection, judgment entered on a verdict in favor of the defendant Anderson unanimously affirmed, with costs, and judgment' in favor of defendant Bialor reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. Bialor admitted he approached Fulton street (a main highway) at thirty miles an hour and crossed it at that speed, even though he saw a sign at the intersection warning him to stop. In our opinion, the verdict in favor of Bialor is against the weight of the evidence and the charge was prejudicial to plaintiff. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.